Citation Nr: 1212885	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  02-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to September 22, 2000, in excess of 30 percent from September 22, 2000 through June 24, 2010, and in excess of 70 percent from June 25, 2010, for service-connected posttraumatic stress disorder (PTSD) with post concussive headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this matter in February 2005, December 2007 and January 2010.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the November 2011 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that during the course of this appeal, the RO granted the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in a November 2011 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.  

The Board observes that during the appeal the disability was changed from concussion headaches with anxiety neurosis to PTSD with post concussive headaches.  The VA examiners in August 2009 and June 2010 determined that the Veteran's anxiety neurosis and PTSD were the same disability.  Thus, the change in the description of the disability is reflected in the Issue section above.  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including sleep disturbance with nightmares of Vietnam, avoidant behavior, anxiety, panic attacks, hypervigilence, irritability, impaired impulse control and depressed mood; the Veteran was assigned a GAF score that ranged from 52 to 55.

2.  The evidence of record indicates that the Veteran is entitled to separate disability rating for post concussive headaches as the headaches are manifested by characteristic prostrating attacks occurring on average once a month.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected PTSD have been met throughout the rating period on appeal, from June 30, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met at any time during the rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for a separate disability rating of 30 percent for service-connected post concussive headaches have been met throughout the rating period on appeal, from June 30, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected concussion headaches with anxiety neurosis has become worse.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The Board observes that the July 2008 letter was sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in November 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Disability records and VA examination reports dated in August 2000, February 2007, August 2009, June 2011 and July 2011.

With respect to the VA mental health examination in August 2000, the examiner evaluated the Veteran's psychiatric symptoms, but determined that the Veteran had a major depressive disorder and panic disorder that did not appear to be service-related.  The Board notes that it appears that examiner did not review the claims file as the examination report does not mention that he reviewed the record and he was unaware that the Veteran was service-connected for concussion headaches with anxiety neurosis (later changed to PTSD with post concussive headaches).  Thus, the Board finds that this VA examination is not an accurate assessment of the Veteran's disability picture for service-connected posttraumatic stress disorder and it is inadequate for rating purposes. 

Nonetheless, the February 2007, August 2009, June 2011 and July 2011 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and evaluating the Veteran with respect to his anxiety neurosis and/or PTSD.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

With respect to post concussive headaches, the August 2000, February 2007 and July 2011 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and evaluating the Veteran with respect to his headaches.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his functioning.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in February 2005 for proper VCAA notice and to provide the Veteran with a neurological VA examination and a psychiatric examination.  The December 2007 Board remand also requested that the RO send the Veteran proper VCAA notice, to obtain any outstanding treatment records and to provide the Veteran with a VA examination to evaluate the Veteran's current disability and to reconcile any conflicting diagnoses.  The January 2010 Board remand requested that the RO obtain any outstanding treatment records and to provide the Veteran with another VA examination to evaluate his concussion headaches with anxiety neurosis and PTSD.  The record shows that the RO sent the proper VCAA notice, as discussed above, in a letter dated in July 2008.  Private treatment records and VA treatment records were associated with the claims file.  Furthermore, VA examinations dated in February 2007, August 2009, June 2011 and July 2011 show that the examiners reviewed the Veteran's claims file and discussed in detail the current severity of the Veteran's service-connected PTSD and post concussive headaches.  The August 2009 and July 2011 VA examiners also reconciled the conflicting diagnoses of anxiety neurosis and PTSD indicating that they are the same disability.  Accordingly, the Board finds that there has been substantial compliance with the February 2005, December 2007 and January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 


II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  

The Veteran's claim for an increased rating for the disability at issue was received on June 30, 2000.  As such, the rating period on appeal is from July 1, 1999.  38 C.F.R. § 3.400 (2011).

As an initial matter, the Board notes that when the Veteran filed for an increased rating his disabilities were characterized as concussion headaches with anxiety neurosis.  The various evidence of record discusses the Veteran's disability in terms of anxiety neurosis and PTSD.  The VA examiner in June 2010 noted that when the Veteran was initially diagnosed with anxiety in relation to a concussive disorder, PTSD had not yet entered into the official psychiatric nomenclature of the Diagnostic and Statistical Manual.  In addition, the Veteran's subsequent diagnoses were made in connection with specific acute medical conditions at the time by medical examiners who did not elicit symptoms that were consistent with PTSD.  The examiner noted that the Veteran's symptoms are consistent with a diagnosis of PTSD, which would have been termed anxiety neurosis in the prior nomenclature.  During the appeal, VA changed the characterization of the disability to PTSD with post concussive headaches.  Thus, the Board will use the symptoms attributed to both anxiety neurosis and PTSD as the medical opinions of record indicate that in this case they are referring to the same disability.  

The Veteran's service-connected PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.   A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD with post concussive headaches from 10 percent to 30 percent effective September 22, 2000, and to 70 percent effective June 25, 2010.   The medical evidence of record consists of private treatment records, Social Security disability records and VA examination reports dated in August 2000, February 2007, August 2009, June 2010 and July 2011.  Furthermore, the Veteran provided additional information about his PTSD with post concussive headaches in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire rating period on appeal, from June 30, 2000, the date of receipt of the increased rating claim.

Prior to June 25, 2010, the evidence of record indicates that the Veteran's PTSD has a moderate to severe affect on his ability to function appropriately and effectively.   The Veteran has problems with sleep and nightmares related to his Vietnam experiences.  See February 2007 and August 2009 VA examinations.   The Veteran indicated that he will awake from sleep every two to three hours.  August 2009 VA examination.  When he wakes up from sleep due to a nightmare he is hypervigilant with difficulty falling asleep.  February 2007 VA examination.  A private treatment record dated in August 2002 shows that the Veteran has nightmares about his experiences in Vietnam.  The Veteran tends to avoid any war related stimuli including movies and television news.  See February 2007 VA examination.  The August 2009 VA examiner determined that the Veteran has intense psychological distress and physiological reactivity on exposure to internal and external cues that resemble aspects of the traumatic event.  The Veteran avoids stimuli associated with the trauma and numbing of general responsiveness with efforts to avoid thoughts, feelings or conversations associated with the trauma and he avoids activities, places or people that arouse recollections of the trauma.  He complained of poor concentration.  The Veteran also endorsed the presence of panic attacks.

The medical evidence of record indicates that the Veteran has hypervigilence, impaired impulse control and difficulty adapting to stressful circumstances and depression.  An August 2000 letter from the Veteran's private psychologist shows that the Veteran had persistent and classic symptoms of PTSD, including periods of inappropriate restricted emotional responses, frequent exaggerated and irrational fear and anger, exaggerated startle response, constant fidgeting and nervousness, sweating, palpitations, poor concentration, fear of crowds or public exposure, sudden sense of impending doom and claustrophobia.  The psychologist reported that the Veteran had severe and persistent difficulties with attention span, immediate recall and short term memory.  He also had mild difficulty comprehending spoken language and significant difficulty with mechanical problem solving.  The attention and memory problems did not respond to stimulant medications typically used for ADHD and this supported the psychiatrist's opinion that the Veteran's cognitive difficulties were caused by the closed head injury.  The February 2007 VA examination documents that the Veteran has problems with his temper.  He also startles easily.  The August 2009 VA examiner determined that the Veteran has depression, anxiety, flashbacks, anger management difficulties, irritability, avoidance and hypervigilence.   Private treatment records also document the Veteran's difficulty with anger management.  

The evidence shows that the Veteran exhibits some inability to establish and maintain effective relationships.  The Veteran has been divorced once.  He has been married to his current wife for over 38 years and he has two daughters.  During the August 2009 VA examination, the Veteran indicated that he got married for companionship, but he could never love his wife.  He also noted that he cannot stand her relatives and he cannot stand his own relatives.  The evidence of record overwhelming shows that the Veteran is a loner.  See December 2004 private treatment record and VA examinations dated in February 2007 and August 2008.  A June 2001 private treatment record shows that the Veteran is suspicious of people playing games with him and he feels okay as long as keeps to himself.   He shows little interest in activities and he has a hard time enjoying himself.  See February 2007 VA examination.  The August 2009 VA examination shows that the Veteran avoids crowds.  He does not go grocery shopping and if he purchases gas he leaves the facility quickly so he does not have to talk to anyone.  He does enjoy fishing as a solitary hobby.  The August 2009 examiner determined that the Veteran had difficulty with interpersonal relationships.  She also noted that the Veteran has diminished interest or participation in significant activities and feelings of detachment or estrangement.  The July 2011 VA examination reveals that the Veteran's social integrations are frequently inappropriate.  

Furthermore, the Board notes that the Veteran's PTSD symptoms have a negative effect on the Veteran's employment.  The February 2007 VA examination notes that the Veteran has had problems with employment and he last worked in 1992.  The August 2009 VA examiner noted that the Veteran has been unemployed and on Social Security Disability since 1996 based in part on a panic disorder and major depression.  The examiner noted that at that time he was not evaluated for PTSD and it is likely that these psychiatric symptoms are now subsumed under PTSD and a mood disorder.  The examiner determined that the Veteran's PTSD results in serious impairment in occupational functioning.  

In finding that a 70 percent rating is warranted, the Board declines to grant a 100 percent rating at any time during the appeal period.  There is no evidence of characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In fact, the medical evidence of record shows that there is no evidence of hallucinations or delusions.  His speech was of normal form and rate.  See February 2007 VA examination report.  The August 2009 VA examiner noted that there was no gross impairment of thought process or communication.  The VA examinations reveal that the Veteran was oriented to time, place and person.  There is no evidence of any current homicidal or suicidal ideation.  In the June 2010 VA examination, the Veteran indicated that he has had some fleeting thoughts of suicide but no plan or intent.  During the appeal period, the Veteran has demonstrated some memory impairment; however, there is no evidence of memory loss for names of close relative, own occupation or own name.  

Although the evidence indicates the Veteran's PTSD has contributed to his current unemployment and caused moderately-severe impairment in social functioning, in reviewing the entire evidence of record, his symptoms do not more closely approximate total occupational and social impairment due to PTSD.  In this regard, the evidence shows that the Veteran's PTSD in conjunction with his medical disabilities has resulted in his inability to maintain employment.  Specifically, the June 2010 VA examiner determined that the Veteran's anxiety neurosis now PTSD impacted his ability to work; however, his disability retirement occurred after his coronary artery disease as well as the cerebrovascular accident.   Based on the evidence and analysis discussed above, the criteria for a 100 percent rating have not been met or approximated.

The Veteran's GAF score ranged between 52 and 55 throughout the entire rating period on appeal.  This range in GAF score reveals moderate symptoms with moderate difficulty in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates the current 70 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran is unemployed in part due to his symptoms of PTSD; however, this is contemplated in the assignment of the 70 percent disability rating.  In this case the Board finds that the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Separate Disability Evaluation for Post Concussive Headaches

After a review of the record, the Board finds that the evidence shows that the Veteran should be provided with a separate disability rating for his post concussive headaches.  The Veteran's headache symptoms are not contemplated in the rating criteria used to evaluate the Veteran's PTSD.  See 38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Furthermore, as will be discussed in more detail below, the evidence of record shows that the Veteran is entitled to compensable disability rating for his post-concussive headaches.  

Post concussive headaches are not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20 (2011).  In this case, the Board finds that the symptoms of the Veteran's post concussive headaches would be similar to the symptoms of migraines.  Thus, the Board concludes that the Veteran's post concussive headaches should be rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) for migraine headaches.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
  
VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

After a review of the record, the Board finds that the evidence shows that the Veteran's post concussive headaches more closely approximate a 30 percent disability rating for the entire rating period on appeal, effective from June 30, 2000.  In this regard, a VA neurological examination dated in August 2000 shows that the Veteran has daily generalized and sharp headaches lasting up to three hours.  These headaches were occasionally associated with nausea, vomiting, tearing of the eyes and lightheadedness.  On five to six occasions, there has been a loss of consciousness of approximately 15 to 20 minutes.  The Veteran last worked in 1993 and during that time he would lose two to three days once or twice a month because of the headache disorder.  The February 2007 VA examination reveals that medication has resulted in milder headaches.  He gets headaches on an average of two to three times a month.  He takes a small nap and the headaches subside after about a half hour to an hour.  The headaches are dull, constant type of pain with no aura.  A July 2011 VA examination reveals that the Veteran currently gets headaches about five to six times a week, usually lasting a few hours.  The headaches are described as a burning sensation radiating from the back of the head to the front.  The Board concludes that the evidence shows that the Veteran's headaches are characterized by prostrating attacks occurring on an average once a month as the Veteran has had headaches associated with nausea, vomiting, tearing of the eyes and lightheadedness and the headaches result in the Veteran taking small naps up to an hour which occur two to three times a month.  

The Board observes that there is no evidence in the record to include the Veteran's lay statements that indicate the Veteran has completely prostrating and prolonged exacerbations of headaches, productive of severe economic inadaptability.  The evidence does not indicate that the Veteran's headaches are prolonged in that they tend to get better after an hour.  Furthermore, his headaches do not result in economic inadaptability as the evidence does not show that the Veteran's headaches alone result in the Veteran's complete inability to work.  Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's post concussive headaches is not warranted at any time during the appeal period. 

With respect to the whether this claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular criteria for rating the service-connected tension headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's post concussive tension headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran has not worked since the 1990's.  The evidence does not indicate that his headache disability by itself has caused marked interference with his ability to be employed that is not already contemplated in the rating criteria.  Furthermore, the record reveals that the Veteran's post concussive headaches have not necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability rating of 70 percent for service-connected PTSD, from June 30, 2000, is granted.

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to a separate disability rating of 30 percent for post concussive headaches, from June 30, 2000, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


